Name: Council Regulation (EEC) No 2059/81 of 13 July 1981 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202 / 44 Official Journal of the European Communities 22 . 7 . 81 COUNCIL REGULATION (EEC) No 2059/81 of 13 July 1981 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Whereas it is in particular necessary to guarantee all importers of the Community equal and uninterrupted access to the quota and uninterrupted application of the rates laid down for that quota to all imports of the product in question into the Member States until the quota has been used up ; whereas having regard to the above principles the Community nature of the quota can be respected by allocating the tariff quota among the Member States ; whereas , to reflect most accurately the actual development of the market in the products in question , such allocation should be in proportion to the requirements of the Member States , assessed by reference both to the statistics relating to imports from Turkey over a representative reference period and to the economic outlook for the quota period concerned ; Having regard to the proposal from the Commission, Whereas the Annex to Council Regulation (EEC) No 562 / 81 of 20 January 1981 on the reduction of customs duties on imports into the Community of certain agricultural products originating in Turkey (')&gt; as amended by Regulation (EEC) No 2058 / 81 ( 2), provides for the opening by the Community, with effect from 1 January 1981 , of an annual Community tariff quota of 90 tonnes at a rate of 8-3 % for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff, originating in Turkey , whereas such a quota has been opened for the period up to 30 June 1981 by Regulation (EEC) No 1639/ 80 ( 3), as amended by Regulation (EEC) No 564 / 81 ( 4); whereas the tariff quota in question should therefore be opened for the abovementioned volume for the period 1 July 1981 to 30 June 1982 ; Whereas , during the last three years for which statistics are available , the corresponding imports of each Member State from Turkey have been negligible or non-existent ; whereas those data cannot therefore be considered as representative to serve as a basis for allocation of the quota volume among the Member States ; whereas it is difficult to estimate imports by Member States because of the absence of truly representative figures for previous years ; whereas , consequently, the only solution seems to be to allocate part of the quota volume to the Community reserve and to allocate one seventh of the balance to the Benelux countries , Denmark, Germany, France , Ireland , Italy arid the United Kingdom ; Whereas , since a Protocol as provided for in Article 118 ( 1 ) of the 1979 Act of Accession does not exist , the Community adopted the measures envisaged in Article 119 of that Act in Regulation (EEC) No 3555 / 80 ( 5) determining the arrangements to be applied to imports into Greece originating , in particular, in Turkey ; whereas the tariff measure concerned will , therefore , apply to the Community of Nine ; Whereas the initial shares may be used up fairly quickly ; whereas , therefore , to avoid disruption of supplies , any Member State which has almost used up its initial share shall draw a supplementary share from the Community reserve ; whereas this must be done by each Member State as each one of its supplementary shares is almost used up , and as many times as the reserve allows ; whereas the initial and supplementary shares must be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission , and the Commission must be in a position to follow the extent to which the tariff quota has been used up and inform the Member States thereof ; (') OJ No L 65 , 11 . 3 . 1981 , p. 1 . ( 2 ) See page 41 of this Official Journal . O OJ No L 163 , 28 . 6 . 1980 , p. 7 . ( 4 ) OJ No L 65 , 11 . 3 . 1981 , p . 46 . ( 5 ) OJ No L 382 , 31 . 12 . 1980 , p . 1 . 22 . 7 . 81 Official Journal of the European Communities No L 202/45 Whereas if, at a given date in the quota period , a considerable quantity of a share remains in any Member State , it is essential that that State should return a significant proportion to the reserve in order to avoid part of the Community quota remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium, the Kingdom the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members , its initial share , rounded up where necessary to the next unit, to the extent permitted by the amount of the reserve . 2 . If, after its initial share has been used up , 90 % or more of the second share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions imposed by para ­ graph 1 , draw a third share equal to 7-5% of its initial share , rounded up where necessary to the next unit . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up , that Member State shall , in accordance with the same conditions , draw a fourth share equal to the third . This process shall continue to apply until the reserve is used up . 4 . By way of derogation from paragraphs 1 to 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there are grounds for believing that those fixed may not be used up . It shall inform the Commission of its reasons for applying this paragraph . HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1981 to 30 June 1982 a Community tariff quota of 90 tonnes shall be opened in the Community of Nine for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey. 2 . Within the limits of this tariff quota the Common Customs Tariff duty applicable to these products shall be partially suspended at a rate of 8-3 % . Article 4 Article 2 Supplementary shares drawn pursuant to Article 3 shall be valid until 30 June 1982 . 1 . A first instalment of 70 tonnes shall be allocated among the Member States ; the respective shares of the Member States , which subject to Article 5 shall be valid from 1 July 1981 to 30 June 1982 , shall be as follows : Article 5 Benelux : Denmark : Germany : France : Ireland : Italy : 10 tonnes 10 tonnes 10 tonnes 10 tonnes . 10 tonnes 10 tonnes The Member States shall return to the reserve , not later than 1 April 1982 , the unused portion of their initial share which on 15 March 1982 is in excess of 20 % of the initial amount. They may return a larger quantity if there are reasons to believe that such quantity might not be used . Member States shall , not later than 1 April 1982 , notify the Commission of the total quantities of the said goods imported up to and including 15 March 1982 and charged against the Community tariff quota and any quantities of the initial share returned to the reserve .  United Kingdom : 10 tonnes 2 . The second instalment of 20 tonnes shall be held as the Community reserve . Article 3 Article 6 1 . If 90 % or more of a Member State's initial share as specified in Article 2 ( 1 ), or of that share minus the portion returned to the reserve where Article 5 is applied , has been used up, that Member State shall without delay, by notifying the Commission , draw a second share equal to 15 °/o of The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified , inform each State of the extent to which the reserve has been used up . No L 202/46 Official Journal of the European Communities 22 . 7 . 81 4 . The extent to which a Member State has used up its share shall be determined on the basis of imports charged in accordance with paragraph 3 . It shall inform the Member States , not later than 5 April 1982 , of the amount still in reserve after amounts have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which uses up the reserve is limited to the balance available and to this end shall specify the amount thereof to the Member State making the last drawing . Article 8 At the request of the Commission, Member States shall inform it of imports of the products concerned actually charged against their shares . Article 7 Article 9 Member States and the Commission shall cooperate closely in order to ensure that this Regulation is observed . 1 . Member States shall take all measures necessary to ensure that supplementary shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares in the Community tariff quota . 2 . Member States shall ensure that importers of the said goods established in their territory have free access to the shares allocated to them . 3 . Member States shall charge imports of the said goods against their shares as and when such goods are entered for free circulation . Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1*981 . For the Council The President Lord CARRINGTON